Case: 13-10610      Document: 00512457347         Page: 1    Date Filed: 12/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-10610                        December 2, 2013
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MITCHELL WAGNER,

                                                 Plaintiff-Appellant

v.

GILBERT CAMPUZANO, Regional Director TDCJ, Region VI; EDWARD L.
WHEELER, Senior Warden; RICHARD G. LEAL, Assistant Warden,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:12-CV-205


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Mitchell Wagner, Texas prisoner # 1543049, appeals the denial of his
motion for a temporary restraining order (TRO) and preliminary injunction in
a 42 U.S.C. § 1983 proceeding.
       We lack jurisdiction to decide moot questions or issues that cannot affect
the rights of the parties to the appeal. McRae v. Hogan, 576 F.2d 615, 617 (5th



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10610     Document: 00512457347       Page: 2   Date Filed: 12/02/2013


                                    No. 13-10610

Cir. 1978). The denial of a TRO is not appealable in light of the likelihood of
mootness. In re Lieb, 915 F.2d 180, 183 (5th Cir. 1990). The denial of a
preliminary injunction is appealable as an exception to the final-judgment
rule. 28 U.S.C. § 1292(a)(1); Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th
Cir. 1991). However, during the pendency of Wagner’s appeal, the district
court entered a final judgment dismissing Wagner’s § 1983 complaint, which
contained a request for permanent injunctive relief.         The entry of a final
judgment regarding permanent injunctive relief renders any order regarding
preliminary injunctive relief moot. See Louisiana World Exposition, Inc. v.
Logue, 746 F.2d 1033, 1038 (5th Cir. 1984). Accordingly, the instant appeal,
which challenges only the denial of preliminary injunctive relief, is dismissed
for lack of jurisdiction as moot.
      APPEAL DISMISSED.




                                         2